DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (10/18/2021) in which a (3) month Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              Acknowledgements

3.       Upon entry, claims (1 -12) appears pending for examination, of which (1, 7 and 12) being the three (3) parallel running independent claims on record.

                                               Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was/were submitted on (10/18/2021) is/are in compliance with the provisions of 37 CFR 1.97, being considered by the Examiner.
                                                                Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                                                    Drawings

6.	The submitted Drawings on date (10/18/2021) have been accepted and considered under the 37 CFR 1.121 (d).

Claim rejection section 

         Double Patent

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (1, 7 and 12) of instant Application 17/503,381 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the analogous independent (method and CRM) claims of the parent Applications 17/215,364; now US Patent 11,184,611). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or a similar variations of the same claim language.

Instant Appl. 17/503,381
Reference: 17/215,364
Claim 1. A method of decoding a video, the method comprising: 
     partitioning a picture into a plurality of tile columns; partitioning the picture into a plurality of tile rows; and decoding, from a bitstream, slice type information indicating one of a raster scan slice definition method and a rectangular slice definition method, 
  wherein when the slice type information indicates the rectangular slice definition method, the method further comprises: 
    determining, based on slice number information, a number of slices included in the picture; 
    determining, based on width information of a slice, a number of tile columns included in the slice; and    determining, based on height information of the slice, a number of tile rows included in the slice, 
    wherein the width information has a value subtracting 1 from the number of tile columns included in the slice, 
    wherein whether to decode the width information of the slice from the bitstream is determined based on    whether a tile located at top-left of the slice is included in rightmost one among the plurality of tile columns,  
    and wherein when the tile located at top-left of the slice is included in the rightmost tile column, decoding the width information of the slice from the bitstream is omitted, and a value thereof is inferred to be 0.



Claim 7. A method of encoding a video, the method comprising: 
partitioning a picture into a plurality of tile columns; partitioning the picture into a plurality of tile rows; and encoding, into a bitstream, slice type information indicates one of a raster scan slice definition method and a rectangular slice definition method, wherein when the slice type information indicates the rectangular slice definition method, the method further comprises: 
    encoding, into the bitstream, slice number information which specifying a number of slices included in the picture selectively encoding width information of a slice which is determined based on a number of tile columns included in the slice; and
    selectively encoding height information of the slice which is determined based on a number of tile rows included in the slice, wherein the width information has a value subtracting 1 from the number of tile columns included in the slice, 
     wherein whether to encode the width information of the slice into the bitstream is determined based on whether a tile located at top-left of the slice is included in rightmost one among the plurality of tile columns, and 
    wherein when the tile located at top-left of the slice is included in the rightmost tile column, encoding the width information of the slice into the bitstream is omitted.


Claim 12.  A non-transitory computer-readable medium for storing data associated with a video, comprising: 
   a data stream stored in the non-transitory computer-readable medium, the data stream comprising: 
      tile column number information for partitioning a picture into a plurality of tile columns; 
     tile row number information for partitioning the picture into a plurality of tile rows; and 
    slice type information indicating one of a raster scan slice definition method and a rectangular slice definition method, 
    wherein when the slice type information indicates the rectangular slice definition method, the data stream further comprises: 
    slice number information which specifying a number of slices included in the picture; 
   width information of a slice which specifying a number of tile columns included in the slice; and 
   height information of the slice which specifying a number of tile rows included in the slice, 
     wherein the width information has a value subtracting 1 from the number of tile columns included in the slice, 
     wherein whether to insert the width information of the slice into the data stream or not is determined based on whether a tile located at top-left of the slice is included in a rightmost one among the plurality of tile columns, and 
    wherein when the tile located at top-left of the slice is included in the rightmost tile column, the width information of the slice is not inserted in the data stream, and a value thereof is inferred to be 0.
Claim 1. A method of decoding a video, the method comprising:
    partitioning a picture into a plurality of tile columns;
partitioning the picture into a plurality of tile rows; and
decoding, from a bitstream, slice type information indicating one of a raster scan slice definition method and a rectangular slice definition method,
    wherein when the slice type information indicates the rectangular slice definition method, the method further comprises:
    determining, based on slice number information, a number of slices included in the picture;
    determining, based on width information of a slice, a number of tile columns included in the slice; and
    determining, based on height information of the slice, a number of tile rows included in the slice,
    wherein the width information has a value subtracting 1 from the number of tile columns included in the slice,
     wherein whether to decode the width information of the slice from the bitstream is detemined based on whether a tile located at top-left of the slice is included in rightmost one among the plurality of tile columns, and
     wherein when the tile located at top-left of the slice is included in the rightmost tile column, decoding the width information of the slice from the bitstream is omitted, and a value thereof is inferred to be 0.

Claim 7. A method of encoding a video, the method comprising:
partitioning a picture into a plurality of tile columns;
partitioning the picture into a plurality of tile rows; and
encoding, into a bitstream, slice type information indicates one of a raster scan slice definition method and a rectangular slice definition method,
wherein when the slice type information indicates the
rectangular slice definition method, the method further comprises:
     encoding, into the bitstream, slice number information which specifying a number of slices included in the picture selectively encoding width information of a slice which is determined based on a number of tile columns included in the slice; and
selectively encoding height information of the slice which is determined based on a number of tile rows included in the slice,
    wherein the width information has a value subtracting 1 from the number of tile columns included in the slice,
    wherein whether to encode the width information of the slice into the bitstream is determined based on whether a tile located at top-left of the slice is included in rightmost one among the plurality of tile columns, and 
     wherein when the tile located at top-left of the slice is included in the rightmost tile column, encoding the width information of the slice into the bitstream is omitted.

Claim 12. A non-transitory computer-readable medium for storing data associated with a video, comprising: 
  a data stream stored in the non-transitory computer -readable medium, the data stream comprising:
   tile column number information for partitioning a picture into a plurality of tile columns;
     tile row number information for partitioning the picture into a plurality of tile rows; and
slice type information indicating one of a raster scan slice definition method and a rectangular slice definition method,
wherein when the slice type information indicates the
rectangular slice definition method, the data stream
further comprises:
    slice number information which specifying a number of slices included in the picture;
     width information of a slice which specifying a number of tile columns included in the slice; and
      height information of the slice which specifying a number of tile rows included in the slice, 
    wherein the width information has a value subtracting 1 from the number of tile columns included in the slice, 
    wherein whether to insert the width information of the slice into the data stream or not is determined based on whether a tile located at top-left of the slice is included in a rightmost one among the plurality of tile columns, and
    wherein when the tile located at top-left of the slice is included in the rightmost tile column, the width information of the slice is not inserted in the data stream, and a value thereof is inferred to be 0.

      
                                                     Claim Objection section

8.	The presented list of claims (1 -12) are objected to, because of the judicially created Double patent doctrine, also being rejected in section (7) above, but it may be considered for allowance if properly rewritten, and/or if a Terminal Disclaimer is timely filed, in compliance with 37 CFR 1.321(c) or 1.321(d).

                                                         Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:			

9.1. Patent documentation:

US 9,584,819 B2		Wang; et al.		H04N19/174; H04N19/70; H04N19/17; 
US 10,257,522 B2		Sato; et al.		H04N19/105; H04N19/70; H04N19/167; 
US 2014/0192899 A1	Wang; et al.		H04N19/169; H04N19/174; H04N19/70; 
US 2021/0160497 A1	Lee; et al.		H04N19/176; H04N19/122; H04N19/50; 
US 2021/0227219 A1	Lee; et al.		H04N19/122; H04N19/174; 

9.2. Non-Patent documentation:

_ Tile groups; Wang – 2011.
_ Bitstream restriction flag to enable Tile split; 2012. 
_ Uniform tile partitioning; Sjoberg – 2019.

                                                             CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.